Citation Nr: 0305638	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  00-12 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to disability compensation for the residuals of 
cataract removal and implantation of the anterior intraocular 
lens of the right eye, pursuant to the provisions of 
38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to October 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This case was previously before 
the Board and was remanded in May 2001.  


FINDINGS OF FACT

1.  The veteran's claim seeking compensation benefits under 
38 U.S.C.A. § 1151 for residuals of cataract removal and 
implantation of the anterior intraocular lens of the right 
eye was received in December 1998.  

2.  The veteran underwent right eye cataract extraction with 
intraocular lens placement in July 1993 at a VA medical 
facility.

3.  The veteran experiences reduced visual acuity as a result 
of the July 1993 surgical procedure.  

4.  The reduced visual acuity the veteran experiences as a 
result of the July 1993 surgical procedure was not due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, nor 
was it due to an event not reasonably foreseeable.   


CONCLUSION OF LAW

The criteria for entitlement to benefits under the provisions 
of 38 U.S.C.A. § 1151 for the residuals of cataract removal 
and implantation of the anterior intraocular lens of the 
right eye have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. § 3.358 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  



In a November 2002 supplemental statement of the case, the 
veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claim as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151.  The discussions in the rating decision, 
statement of the case, supplemental statements of the case 
and correspondence from the RO have informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

Further, after reviewing the claims folder, the Board finds 
that there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes VA and private 
medical records, reports of private and VA medical 
examinations, and correspondence from the veteran.  The Board 
notes that the veteran has been afforded a VA examination in 
connection with his claim and a medical opinion has been 
obtained.  Therefore, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Significantly, no additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claim.

Factual Background

VA clinical records show that in January 1993, the veteran 
sought treatment for blurry vision which had increased for 
months.  Right eye vision was correctable to 20/40.  In June 
1993, right eye vision was determined to be 20/160-1.  

A July 6, 1993 Report of Operation includes pre-operative and 
post-operative  diagnoses of right eye cataract consistent 
with 20/150 vision.  The procedures performed were a 
phacoemulsification of the cataract, anterior vitrectomy and 
implantation of anterior chamber intraocular lens.  It was 
noted that the veteran had a history of progressively 
decreasing visual acuity in the right eye since his prior 
cataract surgery on the left eye which was conducted in May 
1993.  A separate record which was dated the day of the 
operation indicated that the veteran's visual acuity in the 
right eye was 20/80.  Post-operatively, he did well.  In July 
1993, he reported that his right eye vision was improving but 
it felt like this eye was healing slower than the left eye.  
A second record also dated in July 1993 indicates that the 
veteran had developed post-operative iritis in the right eye 
secondary to sudden discontinuation of steroids.  

A January 1995 VA record includes an impression of epimacular 
proliferation of the right eye which was accounting for 
decreased visual acuity.  

In July 1996, the veteran's maximum visual acuity for the 
right eye was 20/30.  

In February 1997, the veteran complained of itchy eyes.  The 
impression was presbyopia with stable pseudophakic eyes and a 
history of allergic conjunctivitis.  

In September 1998, it was noted that the veteran had uveitis, 
glaucoma, and hyphemic syndrome of the right eye with 
angiographic cystoid macular edema status post depot steroids 
as well as an anterior chamber intraocular lens in 1994 with 
poor visual acuity post-operatively.  

A report of a private eye examination which was dated in May 
2000 indicates that the visual acuity of the right eye was 
20/400.  The diagnostic impression at that time was status 
post cataract extraction in 1994 of the right eye with 
vitreous loss and resultant chronic cystoid macular edema as 
well as chronic right eye iritis.  

A statement from a VA health care professional which was 
dated in May 2000 indicates that the veteran had a history of 
uveitis, glaucoma, and hyphemic syndrome causing severe 
vision loss in the right eye.  The statement indicated that 
the visual acuity was unlikely to improve.  

A June 2000 statement apparently from a VA health care 
professional includes the notation that the veteran had 
inflammation of the right eye which was likely caused by lens 
implant.  Consideration was to be given to exchanging or 
removing the lens implant to hopefully improve the vision.  

A July 2000 private clinical record indicates that the 
veteran had chronic cystoid macular edema which began after 
cataract surgery.  There was poor prognosis for improvement 
in vision as the cystoid macular edema had been present for 
six years.  

A May 2001 letter from a private physician indicates that the 
veteran has poor right eye vision from corneal decompensation 
and uveitis glaucoma hyphema syndrome.  A corneal transplant 
was scheduled for later the same month.  

A VA clinical record dated in May 2001 included an assessment 
of bullous kertopathy of the right eye with uveitis glaucoma 
hyphema syndrome which was likely secondary to anterior 
chamber intraocular lens.  

A June 2001 statement from a VA physician reported that the 
veteran had a progressive decline in his right eye vision 
since 1993.  Vision was determined to be count fingers at the 
time the letter was written.  It was noted that the veteran 
had a rare condition called uveitis-glaucoma-hyphema syndrome 
which led to severe corneal decompensation.  The physician 
opined that the veteran might benefit from a corneal 
transplant as well as exchange of his intraocular lens in the 
hope of improving the vision and preventing the syndrome from 
flaring again.  

On VA examination in September 2001, it was noted that the 
veteran had a past history significant for cataract 
extraction with intraocular lens placement in both eyes 
including an operation on the right eye on July 6, 1993.  A 
review of the July 1993 operative report revealed a 
complication occurred with vitreous loss but a relatively 
uncomplicated history immediately post-operatively.  Visual 
acuity in the right eye after the operation was corrected to 
20/30 but it was noted that the veteran had epiretinal 
membrane post-operatively.  In 1998 it appeared that the 
veteran's vision decompensated significantly.  It was found 
that the veteran had a cystoid macular edema and was given a 
subcutaneous injection of steroids which did not appear to 
improve the vision much.  Visual acuity at that time was 
20/100 to 20/200 in the right eye.  There was no corneal 
decompensation and intraocular pressures were quite stable.  
The veteran was noted to have uveitis, glaucoma, and hyphemic 
syndrome secondary to anterior chamber intraocular lens that 
was used during his operation in 1994.  The cornea began 
decompensating early in 2001.  He developed count fingers 
vision secondary to his development of bullous keratopathy.  

Physical examination revealed the veteran's visual acuity in 
the right eye was hand motion vision at one foot.  The 
pertinent impression was status post cataract extraction with 
intraocular lens placement in the right eye, complicated by 
use of an anterior chamber intraocular lens that has caused 
uveitis, glaucoma, and hyphemic syndrome in the right eye 
with epiretinal membrane and probably chronic cystoid macular 
edema accounting for significant visual loss to 20/200.  
Visual acuity further decompensated due to the pseudoaphakia 
bullous keratopathy that developed in 2000.  

The examiner noted that prior to the corneal decompensation 
with chronic cystoid macular edema and epiretinal membrane, 
the last corrected visual acuity was around 20/200 in 1988 
which was a marked improvement over hand motion vision.  

The examiner subsequently annotated the report with the 
opinion that it was as likely as not that the veteran's 
greatly diminished visual acuity was the result of the right 
eye cataract surgery in 1993.  It was noted that the veteran 
did not have any other ocular history prior to this and his 
right eye vision at that time with the cataract was 20/150.  
It was the examiner's opinion that the vision problems were 
not caused by carelessness, negligence, lack of skill or 
error in judgment.  The examiner noted that anterior chamber 
intraocular lenses at the time of the surgery were very much 
less sophisticated and caused more complications as seen in 
the veteran's case.  

Criteria and Analysis

The Board notes that the statutory criteria for benefits 
under the provisions of 38 U.S.C.A. § 1151 underwent a 
significant revision effective October 1, 1997, for claims 
filed on or after that date. In the present case, the 
veteran's request for benefits pursuant to 38 U.S.C.A. § 1151 
was received after October 1, 1997. Thus, this claim must be 
decided under the current, post October 1, 1997, version of 
38 U.S.C.A. § 1151.

The revised provisions of 38 U.S.C.A. § 1151 provide, in 
pertinent part, that:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected. For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable. See 38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.

The records in this case shows that the veteran underwent a 
surgical procedure on his right eye at a VA medical facility 
in July 1993 and that, as a result of that surgery, he had 
"greatly diminished" visual acuity.  Thus the evidence of 
record establishes that the veteran experienced additional 
disability which was caused by surgical treatment rendered by 
the Department of Veterans Affairs.  

However, of record is a medical opinion which is to the 
effect that the additional disability was not caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the surgical treatment.  Moreover, the Board's 
reading of the September 2001 opinion is that at the time of 
the 1993 surgery the procedures were not as advanced as they 
are today.  In this regard, the examiner reported that the 
anterior chamber intraocular lenses at the time of the 
surgery were "much less sophisticated," and that this 
caused more complications.  After reviewing this opinion in 
conjunction with the other competent evidence of record, the 
Board finds that the additional disability was not due to an 
event which was not reasonably foreseeable.  The Board finds 
the September 2001 opinion to be entitled to considerable 
weight as it was based on both examination of the veteran and 
a review of the claims file.  The Board also notes that while 
many health care professionals are of record attributing the 
veteran's reduced visual acuity to the 1993 surgical 
procedure, none of them have opined that the reduced visual 
acuity was due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing the surgical treatment, nor have 
they indicated that the reduced visual acuity was an event 
that was not reasonably foreseeable.  

The only evidence of record which suggests that the veteran's 
disability was the caused by fault on the part of VA or was 
an event which was not reasonably foreseeable is the 
veteran's own allegations.  As a lay person, however, he is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  He opinion as to the 
presence of fault on the part of VA is without probative 
value.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  


ORDER

The appeal is denied.  


	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

